OPINION
HANNUM, District Judge.
This deals with defendant’s motion to quash service of process made by the United States Marshall by registered mail upon the defendant in Washington, New Jersey. The cause of action arises out of alleged libelous statements which appeared in defendant’s publication, Consumer Bulletin, in the August, 1968 issue.
The defendant, Consumer Research, Inc., is incorporated in the State of New Jersey as a non-profit corporation and must be accorded the same rights and protection that the State of Pennsylvania accords its own non-profit corporations, WHYY v. Borough of Glassboro, 393 U.S. 117, 89 S.Ct. 286, 21 L.Ed.2d 242 (1969). Since the defendant is a non-profit corporation, we must look to the provisions of the Non-Profit Corporation Law dealing with service of process, 15 P.S. § 7912. That section provides for service upon the Secretary of the Commonwealth “in any action arising out of acts or omissions of such corporation within this Commonwealth”.
Defendant (1) mails a substantial number of its magazines to regular subscribers in Pennsylvania each month, about 6%% of its total subscription circulation, (2) periodically solicits subscribers in the state, (3) distributes its magazines to news-stands within the state, (4) engages Pennsylvania residents to test and report upon consumer products, (5) authorizes the reprinting of its magazine by a Philadelphia organization and (6) maintains a bank account in Philadelphia.
The defendant’s motion to quash is .denied since it has engaged in sufficient “acts or omissions” within the Commonwealth.